DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 16, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al (U.S. Patent Publication 2016/0131875).
With regard to intendent claim 1, Hsu et al teaches a five-piece optical lens system (Figure 22) with a wide field of view, comprising a stop and a lens group having five lens elements, in order from an object side to an image side, comprising: a first lens element (Figure 22, element 3) with a negative refractive power (Figure 23, focal length data for element 3), having an object-side surface being convex near an optical axis (Figure 23, radius of curvature data for surface 31) and an image-side surface being concave near the optical axis (Figure 23, radius of curvature data for surface 32), at least one of the object-side surface and the image-side surface of the first lens element being aspheric (Figure 24, aspheric coefficient data for surfaces 31 and 32); the stop (Figure 22, element 2); a second lens element (Figure 22, element 4) with a positive refractive power (Figure 23, focal length data for element 4), having an object-side surface being convex near the optical axis (Figure 23, radius of curvature data for surface 41) and an image-side surface being convex near the optical axis (Figure 23, radius of curvature data for surface 42), at least one of the object-side surface and the image-side surface of the second lens element being aspheric (Figure 24, aspheric coefficient data for surfaces 41 and 42); a third lens element (Figure 22, element 5) with a negative refractive power (Figure 23, focal length data for element 5), having an object-side surface being convex near the optical axis (Figure 23, radius of curvature data for surface 51) and an image-side surface being concave near the optical axis (Figure 23, radius of curvature data for surface 52), at least one of the object-side surface and the image-side surface of the third lens element being aspheric (Figure 24, aspheric coefficient data for surfaces 51 and 52); a fourth lens element (Figure 22, element 6) with a positive refractive power (Figure 23, focal length data for element 6), having an object-side surface being concave near the optical axis (Figure 23, radius of curvature data for surface 61) and an image-side surface being convex near the optical axis (Figure 23, radius of curvature data for surface 62), at least one of the object-side surface and the image-side surface of the fourth lens element being aspheric (Figure 24, aspheric coefficient data for surfaces 61 and 62); and a fifth lens element (Figure 22, element 7) with a negative refractive power (Figure 23, focal length data for element 7), having an object-side surface being convex near the optical axis (Figure 23, radius of curvature data for surface 71) and an image-side surface being concave near the optical axis (Figure 23, radius of curvature data for surface 72), at least one of the object-side surface and the image-side surface of the fifth lens element being aspheric (Figure 24, aspheric coefficient data for surfaces 71 and 72) and provided with at least one inflection point (page 4, paragraph [0061] wherein the image side surface of the fifth lens is concave near the optical axis (element 721) and changes to convex in the periphery region (element 722)); satisfying the conditional expressions: 0.69 < CT4/(CT1+CT3+CT5) < 1.32 and 1.83 < (CT1+CT5)/CT3 < 4.06, as defined (Figure 23, thickness data for elements 1, 3, 4 and 5).
With regard to dependent claim 2, Hsu et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a five-piece lens system satisfying the conditional expression 1.14 < f/f4 < 1.96, as defined (Figure 23, focal length data).
With regard to dependent claim 3, Hsu et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a five-piece lens system satisfying the conditional expression 0.91 < f/f2345 < 1.46, as defined (Figure 23, focal length data).
With regard to dependent claim 4, Hsu et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a five-piece lens system satisfying the conditional expression -28.92 < f3/f4 < -3.41, as defined (Figure 23, focal length data).
With regard to dependent claim 5, Hsu et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a five-piece lens system satisfying the conditional expression -1.63 < f5/f4 < -0.87, as defined (Figure 23, focal length data).
With regard to dependent claim 6, Hsu et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a five-piece lens system satisfying the conditional expression 2.89 < CT4/CT3 < 4.82, as defined (Figure 23, thickness data).
With regard to dependent claim 7, Hsu et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a five-piece lens system satisfying the conditional expression 1.9 < CT2/CT3 < 3.36, as defined (Figure 23, thickness data).
With regard to dependent claim 8, Hsu et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a five-piece lens system satisfying the conditional expression 1.07 < CT5/CT3 < 2.69, as defined (Figure 23, thickness data).



Claims 1, 2 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al (U.S. Patent Publication 2017/0205605).
With regard to intendent claim 1, Hsu et al teaches a five-piece optical lens system (Figure 34) with a wide field of view, comprising a stop and a lens group having five lens elements, in order from an object side to an image side, comprising: a first lens element (Figure 34, element 810) with a negative refractive power (Figure 36, focal length data for element 810), having an object-side surface being convex near an optical axis (Figure 36, radius of curvature data for surface 811) and an image-side surface being concave near the optical axis (Figure 36, radius of curvature data for surface 812), at least one of the object-side surface and the image-side surface of the first lens element being aspheric (Figure 37, aspheric coefficient data for surfaces 811 and 812); the stop (Figure 34, element 800); a second lens element (Figure 34, element 820) with a positive refractive power (Figure 36, focal length data for element 820, having an object-side surface being convex near the optical axis (Figure 36, radius of curvature data for surface 821) and an image-side surface being convex near the optical axis (Figure 36, radius of curvature data for surface 822), at least one of the object-side surface and the image-side surface of the second lens element being aspheric (Figure 37, aspheric coefficient data for surfaces 821 and 822); a third lens element (Figure 34, element 830) with a negative refractive power (Figure 36, focal length data for element 830), having an object-side surface being convex near the optical axis (Figure 36, radius of curvature data for surface 831) and an image-side surface being concave near the optical axis (Figure 36, radius of curvature data for surface 832), at least one of the object-side surface and the image-side surface of the third lens element being aspheric (Figure 37, aspheric coefficient data for surfaces 831 and 832); a fourth lens element (Figure 34, element 840) with a positive refractive power (Figure 36, focal length data for element 840), having an object-side surface being concave near the optical axis (Figure 36, radius of curvature data for surface 841) and an image-side surface being convex near the optical axis (Figure 36, radius of curvature data for surface 842), at least one of the object-side surface and the image-side surface of the fourth lens element being aspheric (Figure 37, aspheric coefficient data for surfaces 841 and 8422); and a fifth lens element (Figure 34, element 850) with a negative refractive power (Figure 36, focal length data for element 850), having an object-side surface being convex near the optical axis (Figure 36, radius of curvature data for surface 851) and an image-side surface being concave near the optical axis (Figure 36, radius of curvature data for surface 852), at least one of the object-side surface and the image-side surface of the fifth lens element being aspheric (Figure 37, aspheric coefficient data for surfaces 851 and 852) and provided with at least one inflection point (page 6, paragraph [0081] wherein the image side surface of the fifth lens is concave near the optical axis and changes to convex in the periphery region); satisfying the conditional expressions: 0.69 < CT4/(CT1+CT3+CT5) < 1.32 and 1.83 < (CT1+CT5)/CT3 < 4.06, as defined (Figure 36, thickness data for elements 810, 830, 840 and 850).
With regard to dependent claim 2, Hsu et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a five-piece lens system satisfying the conditional expression 1.14 < f/f4 < 1.96, as defined (Figure 36, focal length data).
With regard to dependent claim 4, Hsu et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a five-piece lens system satisfying the conditional expression -28.92 < f3/f4 < -3.41, as defined (Figure 36, focal length data).
With regard to dependent claim 6, Hsu et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a five-piece lens system satisfying the conditional expression 2.89 < CT4/CT3 < 4.82, as defined (Figure 36, thickness data).
With regard to dependent claim 7, Hsu et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a five-piece lens system satisfying the conditional expression 1.9 < CT2/CT3 < 3.36, as defined (Figure 36, thickness data).
With regard to dependent claim 8, Hsu et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a five-piece lens system satisfying the conditional expression 1.07 < CT5/CT3 < 2.69, as defined (Figure 36, thickness data).
With regard to dependent claim 9, Hsu et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a five-piece lens system satisfying the conditional expression 2.64 < CT4/CT1 < 4.53, as defined (Figure 36, thickness data).
With regard to dependent claim 10, Hsu et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a five-piece lens system satisfying the conditional expression 1.21 < IMH/f2345 < 1.94, as defined (Figure 36, image height and focal length data).
With regard to dependent claim 11, Hsu et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a five-piece lens system satisfying the conditional expression 1.06 < IMH/f < 1.59, as defined (Figure 36, image height and focal length data).
With regard to dependent claim 12, Hsu et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a five-piece lens system satisfying the conditional expression 1.11 < f/BFL < 2.22, as defined (Figure 36, focal length and thickness data).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
28 September 2022